Citation Nr: 9934579
Decision Date: 12/10/99	Archive Date: 02/08/00

DOCKET NO. 98-08 559A              DATE DEC 10, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for bilateral compound myopic
astigmatism.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for hematuria.

5. Entitlement to an increased disability evaluation for mechanical
low back pain, currently evaluated as 10 percent disabling.

6. Entitlement to a compensable disability evaluation for right
hand tinea manus and tinea pedis.

7. Entitlement to a compensable evaluation for bilateral hand
warts.

8. Entitlement to an increased disability evaluation for right knee
patellofemoral pain syndrome, currently evaluated as 10 percent
disabling.

9. Entitlement to an increased disability evaluation for left knee
patellofemoral pain syndrome, currently evaluated as 10 percent
disabling.

10. Entitlement to an increased disability evaluation for a left
heel spur currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had certified active service from February 1978 to
October 1994. This matter came before the Board of Veterans'
Appeals (Board) on appeal from a November 1997 rating decision of
the Nashville, Tennessee, Regional Office which, in pertinent part,
established service connection for mechanical low back pain, tinea
manus of the right hand, tinea pedis, bilateral hand warts, right
knee patellofemoral pain syndrome, left knee patellofemoral pain
syndrome, and a left heel spur; assigned noncompensable evaluations
for those disabilities; denied service connection for asthma and
bilateral compound myopic astigmatism; determined that the veteran
had not submitted well-grounded claims of entitlement to service
connection for sinusitis and hematuria; and denied those,claims. In
April 1999, the Montgomery, Alabama, Regional Office (RO) increased
the evaluations for the veteran's low back, right knee, left knee,
and left heel disabilities from noncompensable to 10 percent
disabling. The veteran has been represented throughout this appeal
by the American Legion.

- 2 -

The Board observes that the veteran has appealed from the initial
evaluations assigned for his service-connected low back, skin,
right knee, left knee, and left heel disabilities. In Fenderson v.
West, 12 Vet. App. 119 (1999), the United States Court of Appeals
for Veterans Claims (Court) addressed a similar appeal and directed
that it was specifically not a claim for an increased disability
evaluation. However, the Court did not provided a specific name for
the issue in lieu of "increased disability evaluation." In the
absence of such direction, the Board has framed the issues as
entitlement to increased evaluations. The veteran is not prejudiced
by such action. The Board has not dismissed any issue and the law
and regulations governing the evaluation of disabilities is the
same regardless of how the issue is styled. In reaching the
determination below, the Board has considered whether staged
ratings should be assigned and conclude that the disabilities
addressed have not significantly changed and a uniform rating is
appropriate.

Preliminary review of the record does not reveal that the RO
expressly considered referral of the veteran's claims for increased
evaluations for his low back , skin, knee, and left heel
disabilities to the Department of Veterans Affairs (VA)
Undersecretary for Benefits or the Director, VA Compensation and
Pension Service for the assignment of extraschedular ratings under
38 C.F.R. 3.321(b)(1) (1999). That regulation provides that to
accord justice in an exceptional case where the schedular standards
are found to be inadequate, the field station is authorized to
refer the case to the Undersecretary for Benefits or the Director,
VA Compensation and Pension Service for assignment of an
extraschedular evaluation commensurate with the average earning
capacity impairment. The governing criteria for such an award is a
finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards. The
Court has held that the Board is precluded by regulation from
assigning an extraschedular rating under 38 C.F.R. 3.321(b)(1)
(1999) in the first instance; however, the Board is not precluded
from raising this question, and in fact is obligated to liberally
read all documents and oral testimony of record and identify all
potential theories of entitlement to a benefit under the lam and
regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court has
further held

3 -

that the Board must address referral under 38 C.F.R. 3.321(b)(1)
only where circumstances are presented which the Director of VA's
Compensation and Pension Service might consider exceptional or
unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Having
reviewed the record with these mandates in mind, the Board finds no
basis for further action on this question. VAOPGCPREC 6-96 (1996).

FINDINGS OF FACT

1. The veteran's mechanical low back pain has been shown to be
manifested by no more than moderate lumbar spine limitation of
motion.

2. The veteran's right hand tinea manus and tinea pedis have been
shown to be manifested by no more than exfoliation and itching
involving an exposed surface.

3. The veteran did not exhibit any warts on the most recent
examination of record.

4. The veteran's right knee patellofemoral pain syndrome has been
shown to be manifested by no more than painful limitation of
motion.

5. The veteran's left knee patellofemoral pain syndrome has been
shown to be manifested by no more than painful limitation of
motion.

6. The veteran's left heel spur has been shown to be manifested by
no more than moderate left foot impairment.

CONCLUSIONS OF LAW

1. The criteria for a 20 percent evaluation for mechanical low back
pain have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1999).

- 4 -

2. The criteria for a 10 percent evaluation for right hand tinea
manus and tinea pedis have been met. 38 U.S.C.A.  1155, 5107 (West
1991); 38 C.F.R. 4.7, 4.20, 4.118, Diagnostic Code 7806 (1999).

3. The criteria for a compensable evaluation for bilateral hand
warts have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 4.118, Diagnostic Code 7819 (1999).

4. The criteria for an evaluation in excess of 10 percent for right
knee patellofemoral pain syndrome have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.10, 4.40, 4.45, 4.71a,
Diagnostic Codes 5260, 5261 (1999).

5. The criteria for an evaluation in excess of 10 percent for left
knee patellofemoral pain syndrome have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.10, 4.40, 4.45, 4.71a,
Diagnostic Codes 5260, 5261 (1999).

6. The criteria for an evaluation in excess of 10 percent for a
left heel spur have no been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code
5284 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the veteran's
current symptomatology with the criteria set forth in the Schedule
For Rating Disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
Part 4 (1999).

I. Mechanical Low Back Pain

A. Historical Review

An August 1976 Army treatment record notes that the veteran
sustained a back

- 5 -

injury while lifting a heavy object. An impression of back strain
was advanced. In April 1984, the veteran complained of low back
pain of two days' duration associated with bending and twisting. An
impression of mechanical low back pain was advanced. The veteran
was subsequently seen on several occasions for low back pain. In
November 1997, the Nashville, Tennessee, Regional Office
established service connection for mechanical low back pain and
assigned a noncompensable evaluation for that disability. In April
1999, the RO increased the evaluation for mechanical low back pain
from noncompensable to 10 percent.

B. Increased Evaluation

A 10 percent disability evaluation is warranted for lumbosacral
strain where there is characteristic pain on motion. A 20 percent
disability evaluation requires muscle spasm on extreme forward
bending and unilateral loss of lateral spine motion in a standing
position. A 40 percent evaluation requires severe lumbosacral
strain manifested by listing of the whole spine to the opposite
side, a positive Goldthwait's sign, marked limitation of forward
bending in a standing position, loss of lateral motion with
osteoarthritic changes, or narrowing or irregularity of the joint
space. A 40 percent evaluation is also warranted if only some of
these manifestations are present if there is also abnormal mobility
on forced motion. 38 C.F.R. 4.71a, Diagnostic Code 5295 (1999).
Slight limitation of motion of the lumbar segment of the spine
warrants a 10 percent evaluation. A 20 percent evaluation requires
moderate limitation of motion. A 40 percent disability evaluation
requires severe limitation of motion. 38 C.F.R. 4.71a, Diagnostic
Code 5292 (1999).

Where there is a question as to which of two disability evaluations
shall be applied the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating will be assigned. 38
C.F.R. 4.7 (1999).

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in the parts of the system,
to perform the normal working movements of the body with normal
excursion, strength, speed, coordination, and endurance. It is

- 6 -

essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or it may be due to
pain, supported by adequate pathology and evidenced by visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. 38 C.F.R.  4. 1 0.
4.40, 4.45 (1999). The Court has held that the RO must analyze the
evidence of pain, weakened movement, excess fatigability, or
incoordination and determine the level of associated functional
loss in light of 38 C.F.R. 4.40 (1999). which requires the VA to
regard as "seriously disabled" any part of the musculoskeletal
system that becomes painful on use. DeLuca v. Brown, 8 Vet. App.
202 (1995).

In his April 1998 notice of disagreement, the veteran advanced that
he experienced severe chronic low back pain which affected
everything that he did. In his June 1998 substantive appeal, the
veteran reiterated that he experienced severe chronic low back
pain. He stated that he "demonstrate[d] characteristic painful and
limited motion" of the low back.

At a July 1998 VA examination for compensation purposes, the
veteran complained of episodic low back pain which occurred once or
twice a month; lasted for two to three days; and was exacerbated by
bending, stooping, and riding in an automobile for prolonged
periods of time. He reported that he took Doan's pills and muscle
relaxants when he had back pain. He denied a history of definite
back injury or radiating back pain. The VA examiner noted that the
veteran's medical records were not available for review. On
examination, the veteran exhibited a range of motion of the lumbar
spine of flexion to 92 degrees, extension to 41 degrees, right
lateral flexion to 25 degrees, left lateral flexion to 27 degrees,
and bilateral rotation to 23 degrees and no muscle spasm,
tenderness, or deformity. Contemporaneous X-ray studies of the
lumbar spine were reported to be normal. The veteran was diagnosed
with a "history of chronic low back pain with normal X-ray." The VA

- 7 -

physician commented that the veteran exhibited "moderately
significant" functional loss due to low back pain.

The Board observes that the veteran exhibited some limitation of
lumbar flexion, bilateral lateral flexion, and bilateral rotation
and more than normal lumbar extension at the July 1998 VA
examination for compensation purposes. The VA examiner described
the veteran's low back functional loss as "moderately significant."
The Board finds that the examination report establishes at least
moderate lumbar spine functional limitation of motion. 38 C.F.R.
4.10, 4.40, 4.45 (1999). In the absence of objective evidence of
severe lumbar limitation of motion, muscle spasm, unilateral loss
of lateral spine motion in a standing position or severe
lumbosacral strain manifested by listing of the whole spine to the
opposite side, a positive Goldthwait's sign, marked limitation of
forward bending in a standing position, loss of lateral motion with
osteoarthritic changes, or narrowing or irregularity of the joint
space, the Board concludes that a 20 percent evaluation is now
warranted for the veteran's mechanical low back pain. 38 C.F.R. 
4.7, 4.71 Diagnostic Code 5292 (1999). In addressing DeLuca v.
Brown, there is no indication of excess fatigability or weakness.
While the veteran has advanced complaints of low back pain, his
statements are not specific and do not establish more than the
moderate functional impairment reported by the examiner. To this
extent, the preponderance of the evidence supports assignment of a
20 percent evaluation and no more.

II. Skin Disabilities

A. Historical Review

A July 1976 Army treatment record notes that the veteran complained
of multiple right hand lesions. A diagnosis of tinea menus was
advanced. Clinical documentation dated in September and October
1977 states that the veteran was found to have warts on his right
hand which were removed with liquid nitrogen. An August 1987
treatment record indicates that the veteran was diagnosed with
severe

- 8 -

tinea pedis. In November 1987, the Nashville, Tennessee, Regional
Office established service connection for tinea pedis, right hand
tinea manus, and bilateral hand warts and assigned a noncompensable
evaluation for those disabilities.

B. Increased Evaluations

1. Tinea Pedis and Tinea Manus

The Schedule For Rating Disabilities does not specifically address
tinea manus/tinea pedis. In such situations, it is permissible to
evaluate a veteran's service-connected disorder under provisions of
the rating schedule which pertain to a closely-related disease or
injury which is analogous in terms of the function affected,
anatomical localization and symptomatology. 38 C.F.R. 4.20 (1999).
The veteran's service-connected fungal -skin disabilities are most
closely analogous to eczema as both disorders are manifested by
similar skin symptoms such as itching, exfoliation, and exudation.
A noncompensable disability evaluation is warranted for eczema with
slight, if any, exfoliation, exudation, or itching which involves
either a non-exposed surface or a small area. A 10 percent
evaluation requires exfoliation, exudation or itching and
involvement of an exposed surface or an extensive area. A 30
percent evaluation requires constant exudation or itching,
extensive lesions, or marked disfigurement. 38 C.F.R. 4.118,
Diagnostic Code 7806 (1999).

In his April 1998 notice of disagreement, the veteran advanced that
he had chronic tinea manus and tinea pedis manifested by severe
pain and multiple right hand lesions. He stated that his tinea
intermittently impaired his ability to close his right hand. In his
June 1999 substantive appeal, the veteran reported that his skin
disabilities were manifested by severe itching, exfoliation, and
exudation. He conveyed that his skin disabilities impaired his
ability to perform his duties as a police officer.

9 -

At the July 1998 VA examination for compensation purposes, the
veteran complained of chronic scaly skin on his right palm and
occasional itching and stinging of the skin on his hands and feet.
On examination, the veteran exhibited scaling and flaking skin on
the palmar surface and edges of his right palm and no current
evidence of tinea pedis. The veteran was diagnosed with eczematous-
type skin changes on the right palm.

The veteran's tinea manus was found at the July 1998 VA examination
for compensation purposes to be manifested by eczematous-type skin
changes on the right hand. Tinea pedis was not shown be
symptomatic. Given that the veteran's tinea manus involves an
exposed area, it merits assignment of at least a 10 percent
evaluation under Diagnostic Code 7806. The veteran asserts on
appeal that his right hand skin disabilities are manifested by
significant lesions, chronic exudation, and severe itching.
However, the veteran's subjective statements are belied by the most
recent clinical findings of record which reflect that he did not
exhibit chronic itching, exudation, or disfigurement associated
with his service-connected tinea. The Board finds that the
objective medical evidence is far more probative than the veteran's
unsupported statements. Therefore, the Board finds that the
veteran's tinea symptomatology most closely approximates the
criteria for a 10 percent evaluation. 38 C.F.R. 4.7, 4.20, 4.118,
Diagnostic Code 7806 (1999). To this extent, the preponderance of
the evidence supports assignment of a 10 percent evaluation and no
more.

2. Bilateral Hand Warts

Benign new growths of the skin are evaluated on the basis of any
related scars, disfigurement, or limitation of function of a body
part which they affect. 38 C.F.R. 4.118, Diagnostic Code 7819
(1999). At the July 1998 VA examination for compensation purposes,
the veteran complained of chronic and occasionally painful warts on
the palmar surface of his right hand. He stated that he "often uses
a pin or razor to pick" at the lesions. The examiner did not
identify any warts on the veteran's hands. The Board finds that the
objective medical evidence is far more probative as to the
veteran's current disability level than the veteran's unsupported

10-

statements. In the absence of current disability, the Board
concludes that a compensable evaluation is not warranted.

III. Knees

A. Historical Review

A February 1979 Army treatment record notes that the veteran
complained of bilateral knee pain and edema. A February 1984
treatment record states that the veteran complained of bilateral
knee pain. An impression of "questionable prepatellar bursitis" was
advanced. An October 1990 treatment entry relates that the veteran
complained of bilateral knee pain. An impression of patellofemoral
pain syndrome was advanced. In November 1997, the Nashville,
Tennessee, Regional Office established service connection for right
knee patellofemoral pain syndrome and left knee patellofemoral pain
syndrome and assigned noncompensable evaluations for those
disabilities. In April 1999, the RO increased the evaluations for
the veteran's knee disabilities from noncompensable to 10 percent.

B. Increased Evaluation

Slight impairment of either knee, including recurrent subluxation
or lateral instability, warrants a 10 percent disability
evaluation. A 20 percent evaluation requires moderate impairment.
38 C.F.R. 4.71a, Diagnostic Code 5257 (1999). Limitation of flexion
of either leg to 45 degrees warrants a 10 percent disability
evaluation. A 20 percent evaluation requires that flexion be
limited to 30 degrees. 38 C.F.R. 4.71a, Diagnostic Code 5260
(1999). Limitation of extension of either leg to 10 degrees
warrants a 10 percent disability evaluation. A 20 percent
evaluation requires that extension be limited to 15 degrees. 38
C.F.R. 4.71a, Diagnostic Code 5261 (1999). The average normal range
of motion of the knees is from 0 to 140 degrees. 38 C.F.R. 4.71
(1999).

- 11 -

In his April 1998 notice of disagreement, the veteran advanced that
he experienced severe bilateral knee pain; left knee swelling
associated with "very minor activity;" and severe chronic distal
patellar ligament pain and "problems." In his June 1998 substantive
appeal, the veteran asserted that his knee disabilities were
manifested b y severe bilateral knee pain and left knee painful
motion and "major instability."

At the July 1998 VA examination for compensation purposes, the
veteran complained of bilateral knee pain, a bilateral knee burning
sensation associated with weight-bearing; and occasional left knee
swelling. The veteran stated that he occasionally used a cane and
prescribed left knee brace. The VA examiner noted that the
veteran's medical records were not available for review and the
veteran was using neither a cane nor a knee brace. On examination,
the veteran exhibited a normal gait; a bilateral range of motion of
the knees of 0 to 138 degrees; "normal stability" of the knees; and
no joint tenderness, deformity, or edema. Contemporaneous X-ray
studies of the knees were reported to be normal. The veteran was
diagnosed with a "history of bilateral knee pain with normal X-
ray." The VA physician commented that the veteran exhibited
"moderately significant" functional loss due to right and left knee
pain.

The Board has weighed the probative evidence of record including
the veteran's statements on appeal. The veteran's knee disabilities
were shown to be manifested by an essentially full range of motion
of the joints; "moderately significant" functional impairment due
to bilateral knee pain; and "normal" joint stability. While
indicating that the veteran's knee disabilities were productive of
"moderately significant" functional loss due to pain, the examiner
at the July 1998 VA examination for compensation purposes failed to
identify any limitation of motion, instability, or other specific
impairment which constituted such functional loss.

The veteran advanced on appeal that he experienced left knee "major
instability" and intermittently used a prescribed left knee brace.
The Board observes that the clinical record is devoid of any
findings of instability or subluxation of either knee. The
veteran's report of such are not credible. The Board notes that
while Diagnostic Code 5257 employs the term "moderate," it may only
be employed

- 12 -

where there is subluxation or instability. The examiner described
a normal gait without the use of a cane or knee brace. These
findings reflect the veteran's actual functional status of the
knees. Neither more motion than normal, excess fatigability, nor
weakness were objectively established. The examiner noted a
bilateral range of motion of the knees of 0 to 138 degrees and then
elaborated that there was moderately significant functional loss
due to pain. Even accepting the physician's statement as fact,
DeLuca requires that there must be the functional equivalent of
either limitation of flexion to 30 degrees or limitation of
extension to 15 degrees to warrant assignment of evaluations in
excess of 10 percent. Neither the examiner nor the veteran has
described such functional limitation. Therefore, the Board
concludes that the preponderance of the evidence is against the
claims and there is no doubt to be resolved.

IV. Left Heel Spur

A. Historical Review

An August 1984 Army treatment record notes that the veteran
complained of left heel pain of several weeks' duration. An
impression of a questionable heel spur was advanced. A December
1984 podiatric evaluation conveys that the veteran complained of
left heel spur pain. He exhibited left plantar medial calcaneal
tuberosity pinpoint tenderness. An impression of left heel spur
syndrome was advanced. In November 1997, the Nashville, Tennessee,
Regional Office established service connection for a left heel spur
and assigned a noncompensable evaluation for that disability. In
April 1999, the RO increased the evaluation for a left heel spur
from noncompensable to 10 percent.

B. Increased Evaluation

The Schedule For Rating Disabilities does not specifically address
heel spurs. In such situations, it is permissible to evaluate the
veteran's service-connected disorder under provisions of the
schedule which pertain to a closely-related disease or injury

- 13 -

which is analogous in terms of the function affected, anatomical
localization, and symptomatology. 38 C.F.R. 4.20 (1999). The Board
finds that the veteran's service-connected left heel spur is most
closely analogous to a foot injury as both disorders similarly
affect foot function. Moderate residuals of foot injuries warrant
a 10 percent evaluation. A 20 percent evaluation requires
moderately severe residuals. 38 C.F.R. 4.71a, Diagnostic Code 5284
(1999).

In his April 1998 notice of disagreement, the veteran stated that
his left heel spur was painful; affected "the way I walk;" and
prevented him from performing many of his daily activities. In his
June 1998 substantive appeal, the veteran advanced that he
experienced severe pain when he walked or did "anything while on
his feet." He indicated that his left heel disability affected his
employment as a police officer.

At the July 1998 VA examination for compensation purposes, the
veteran complained of occasional left heel pain associated with
running and prolonged walking. He stated that he used over-the-
counter heel pads. On examination, the veteran exhibited a normal
gait; slight tenderness to firm pressure over the left heel; and no
left heel deformity. Contemporaneous X-ray studies of the left heel
revealed a small calcaneal spur. The veteran was diagnosed with a
small calcaneal spur with chronic left heel pain. The VA physician
commented that the veteran exhibited 46 moderately significant"
functional loss due to his left heel pain.

A longitudinal review of the record reveals that the veteran's left
heel spur is objectively manifested by left heel tenderness. While
the veteran asserts on appeal that his heel spur affected his
ability to walk, he exhibited a normal gait at the July 1998 VA
examination for compensation purposes. The VA examiner
characterized the veteran's current left heel functional impairment
as "moderately significant." Given such findings and in the absence
of symptoms consistent of moderately severe impairment of the left
foot, the Board concludes that the current 10 percent evaluation
adequately reflects the veteran's left heel disability picture.

- 14 -

ORDER

A 20 percent evaluation for mechanical low back pain is granted. A
10 percent evaluation is granted for tinea manus of the right hand
and tinea pedis. These allowances are made subject to the law and
regulations governing the award of monetary benefits. A compensable
evaluation for bilateral hand warts is denied. An increased
evaluation for right knee patellofemoral pain syndrome is denied.
An increased evaluation for left knee patellofemoral pain syndrome
is denied. An increased evaluation for a left heel spur is denied.

REMAND

The veteran asserts on appeal that service connection is warranted
for asthma, bilateral compound myopic astigmatism, sinusitis, and
hematuria. In reviewing the claims file, the Board observes that,
while the veteran apparently submitted photocopies of some of his
service medical records, the RO failed to request either
verification of the veteran's periods of active service or his
service medical records from the National Personnel Record Center
(NPRC) or the appropriate service entity. The Court has held that
where evidence in support of the veteran's claims may be in his
service record or other governmental records, the VA has the duty
to obtain such records in order to fully develop the facts relevant
to the claims. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).
Accordingly, this case is REMANDED for the following action:

1. The RO should contact the NPRC and/or the appropriate service
entity and request (1) verification of the veteran's periods of
active service and (2) all available service medical records for
incorporation into the record.

2. The RO should then schedule the veteran for a VA examination for
compensation purposes which is

- 15 -

sufficiently broad to accurately determine the current nature and
severity of his alleged asthma, bilateral compound myopic
astigmatism, sinusitis, and hematuria. All tests and studies should
be accomplished and the findings should be reported in detail. The
examiner or examiners should express an opinion as to the etiology
of all identified respiratory, eye, sinus, and urinary disabilities
and their relationship, if any, to active service or the veteran's
service-connected disorders. If the astigmatism is determined to be
a constitutional or developmental defect or a refractive error,
such findings must be specifically noted. The claimsfile, including
a copy of this REMAND, should be made available to the examiner or
examiners prior to the examination. The examination report should
reflect that such a review was conducted

3. In representing the VA before the Court, the General Counsel of
the VA has noted that the RO has duties. Pursuant to 38 C.F.R.
3.655 (1999), when the veteran without good cause fails to report
for examination, his claims for service connection will be decided
upon the evidence then of record. However, the Secretary of the VA
must show a lack of good cause for failing to report. Further, the
VA has a duty to fully inform the veteran of the consequences of
the failure to undergo the scheduled examination. Reference was
made to the Veterans Benefits Administration's ADJUDICATION
PROCEDURE MANUAL, M21-1, Part IV, paragraph 28.09(b) (3). The RO
must comply with all notification requirements regarding the duty
to report and the failure to report for examination.

- 16 -

4. The veteran is placed on notice that he has a duty to submit
evidence of well-grounded claims for service connection. Such
evidence should consist of evidence of the current disability and
competent evidence linking the disability to active service. If the
veteran's believes that there is relevant outstanding evidence (or
that he can generate such evidence), he must forward such evidence
for incorporation into the record.

The veteran is free to submit additional evidence and argument
while the case is in remand status. See Kutscherousky v. West, 12
Vet. App. 369 (1999).

The veteran's claims must be afforded expeditious treatment by the
RO. The law requires that all claims that are remanded by the Board
or the Court for additional development or other appropriate action
must be handled in an expeditious manner. See the Veterans'
Benefits Improvement Act of 1994, Pub. L. No. 103 -446, 3 02, 108
Stat. 4645, 4658 (1994) and 38 U.S.C.A. 5101 (West 1991 and Supp.
1998) (Historical and Statutory Notes). In addition, the Veterans
Benefits Administration's ADJUDICATION PROCEDURE MANUAL, M21-1,
Part IV, directs the RO is to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate consideration
if appropriate. The purpose of this REMAND is to allow for
additional development of the record and due process of law. No
inference should be drawn from it regarding the final disposition
of the veteran's claims.

H. N. SCHWARTZ 
Member, Board of Veterans' Appeals

- 17 -



